Citation Nr: 1602275	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO. 10-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar vertebral fracture L1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel








INTRODUCTION

The Veteran served on active duty from October 1958 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2014, the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) in order to schedule him for a video conference hearing before a Veterans' Law Judge (VLJ) and update his mailing address to insure that all future correspondence was sent to the correct address. For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the Veteran's claim in order to schedule him for a Board video conference hearing and update his mailing address. The Veteran had initially been scheduled for a hearing in March 2012. However, because a letter notifying him of the date of the hearing was sent to the wrong address (the Veteran notified VA of his new address in June 2010), he failed to appear. 



Subsequent letters from the AOJ, including a response to the Veteran's FOIA request for a copy of his October 2008 VA examination report, were also sent to the wrong address; most of these letters were returned as undeliverable. Following the remand, although an initial letter was sent to the Veteran at his correct address, all subsequent correspondence, including the letter notifying him of the date of the rescheduled hearing, was sent to his old address. Thus, the Veteran was not notified of the most recent Board hearing in August 2014. On remand, the Veteran's correct address must be updated and he should be scheduled for a new Board video conference hearing as soon as possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain all VA records pertaining to the treatment of the Veteran's residuals of a lumbar vertebral fracture L1 since April 2010 and associate with the VBMS/Virtual VA 
e-folder. If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Request that the Veteran identify all non-VA health care providers who have treated him for residuals of a lumbar vertebral fracture L1 since October 2010. THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR A LUMBAR SPINE DISORDER.



After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder. 

3. Resend the Veteran a copy of his October 2008 VA spine examination, pursuant to his February 2014 FOIA request.

4. Schedule the Veteran for a hearing before a VLJ at the RO. Notice of the hearing must be mailed to the Veteran at his correct mailing address. See VA Form 9, dated June, 9, 2010. A copy of the notification letter should be associated with the claims folder.

5. Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).				



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




